Citation Nr: 0330953	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for frostbite of the feet.




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision by the RO in Roanoke, 
Virginia, which denied service connection for frostbite of 
the feet.  In May 2001, the Board remanded the case to the 
RO for further evidentiary development.  In November 2002, 
the Board issued a decision, which denied the veteran 
entitlement to service connection for frostbite of the feet.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  Pursuant to 
appellee's motion for remand, the Court vacated the Board's 
November 27, 2002, decision and remanded the case to the 
Board for further action. 


REMAND

On November 9, 2000, while this case was in the possession 
of the RO, the Veterans Claims Assistance Act of 2000 (VCAA) 
was signed into law.  This liberalizing law is applicable to 
this appeal.  A review of the claims folder reveals that the 
RO advised the veteran of the law and regulations 
implementing VCAA.  However, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the veteran was not 
properly advised of the evidence needed to substantiate his 
claim; that is, once he had submitted a "substantially 
complete application," the RO was required to inform him 
"which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by the 
Secretary."  Id.

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, 
if any, the Secretary will attempt to obtain on behalf of 
the claimant.  After the veteran and his representative have 
been given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Quartuccio, they should be given 
the opportunity to respond.

During a VA examination in April 2002, the veteran noted 
that he receives treatment from Dr. Veltre, a podiatrist.  A 
review of the claims folder does not reveal any medical 
records from Dr. Veltre.  The RO should contact Dr. Veltre 
and obtain all the veteran's treatment records.

The veteran should be scheduled for a current VA examination 
to address the etiology of his bilateral foot disorder.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran and 
his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for a bilateral foot 
disorder since service.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records including those from Dr. 
Veltre.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The RO should schedule the veteran 
for a VA examination to ascertain the 
nature and etiology of his bilateral 
foot disorder.  Any specialized tests or 
studies deemed appropriate by the 
podiatrist to make this determination 
should be undertaken.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examiner should 
specifically note the December 1945 
service medical record, which reflected 
treatment for complaints of cold and 
chills.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral foot disorder is etiologically 
related to service.  The podiatrist 
should set forth in detail all findings 
that provide a basis for the opinion.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, 
to include any further changes in VCAA 
or other legal precedent.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


